Citation Nr: 1145329	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  08-00 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a right hand fracture.  

2.  Entitlement to a rating in excess of 10 percent for a right ankle disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1997 to September 2001.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) that granted an increased (10 percent) rating for the Veteran's right hand disability, and continued a 10 percent rating for his right ankle disability.  In September 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159.  

VA's duty to assist includes obtaining medical records and medical examinations where indicated by the facts and circumstances of the case.  Littke v. Derwinski, 1 Vet. App. 90 (190).  Individuals for whom re-examinations have been authorized and scheduled are required to report for such examinations.  38 C.F.R. §§ 3.326(a), 3.327(a).  VA regulations also address the consequences of a failure to report for a scheduled VA medical examination and provide that when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination in a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655.  

The RO arranged for VA examinations of the Veteran on March 8, 2010, and March 12, 2010 to determine the current severity of his disabilities.  A March 3, 2010 letter notified the Veteran that he was scheduled for a VA examination.  He failed to report for these examinations, but has testified that he was not properly notified of the examinations.  See September 2011 hearing transcript, page 2.  As the most recent VA examination for his disabilities was in February 2006 (and clearly is not contemporaneous), and as the Veteran has shown good cause for his failure to report for VA examinations, the examinations must be rescheduled.  

Furthermore, the Veteran receives VA treatment.  Updated records of any such treatment he may have received for his right hand and right ankle disabilities are constructively of record, are likely to contain pertinent information, and must be secured.  

The Board notes that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).   

Finally, at the Travel Board hearing the Veteran indicated he was using a different name (listed above as his alias), and preferred to go by that name.  That name has been alternatively used in correspondence to the Veteran.  He was advised at a brief pre-hearing conference to complete a name change application at the RO.  There is nothing in the record indicating such was done. 
Accordingly, the case is REMANDED for the following action:

1. The RO should clarify the matter of the Veteran's name change (i.e., if he desires a name change provide him the appropriate forms to complete, and process the name change application). 

2. The RO should secure for association with the claims file updated (since December 2009) copies of the complete clinical records of all VA treatment and evaluations the Veteran has received for his right hand and right ankle disabilities.  

3. The RO should then arrange for the Veteran to be afforded an orthopedic examination to determine the current severity of his service-connected right hand and right ankle disabilities.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated studies, including range of motion studies, should be completed.  The examiner should note the Veteran's complaints and describe in detail all findings (and associated functional limitations) in detail.  The examiner must explain the rationale for all opinions.  

4. The RO should then readjudicate the claims.  If the Veteran fails, without good cause, to report for a scheduled examination, the claim must be processed under 38 C.F.R. § 3.655(b).  If either claim remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

